Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
Ejectment for several lots in a certain block in the city of Stockton. The plaintiff claims under a tax deed. It seems that these lots were assessed as the property of one Alonzo Green. » They were separately listed, but valued jointly, and the aggregate tax on all of them, and of two other lots in other blocks, set down. The lots sued for were contiguous to each other, and formed a part of block number twenty-eight on the plan of the city. These lots were put up and sold together for the aggregate amount of this tax. The appellants contend that this was illegal, and that the sale and the consequent deed were void; and we are of the same opinion.
The Act of April, 1857, under which these proceedings were taken, in the fourth section provides that the Assessor shall set down in his assessment book: 1, the names of all taxable inhabitants ; 2, all real estate and improvements on public lands taxable to each, giving the metes and bounds, or describing by lots or fractions of lots; 3, the cash value of all improvements on real estate, etc. We think the true meaning of the provision is, to require a separate assessment and valuation of each lot in cases like this of city property. If a man owned a hundred lots, or if, after the assessment, he sold some of them, and it became necessary or desirable to pay the taxes on a part of the property, it would be impossible to do so without paying the full amount assessed. It was *152evidently the intention of the statute that each lot should be made to hear its own portion of the public burthens, and a great deal of confusion and injustice would grow out of a gross assessment nf several lots, and a sale in gross for the payment of the general tax. This construction seems to be given to the provisions of statutes not very dissimilar in Maine and Ohio, (26 Maine, 218, and 9 Ohio, 43) and we think it warranted by the language of our own act. ,
It is not necessary to notice other points, for this goes to the foundation of the action.
Judgment reversed and cause remanded.